Citation Nr: 1421249	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include as secondary to service connected fracture of right radial head with mild traumatic arthritis. 

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service connected fracture of right radial head with mild traumatic arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Muskogee, Oklahoma.

In March 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The report of the May 2011 VA examination provided an inadequate opinion.  Specifically, the examiner failed to address the question of whether the Veteran's service-connected right radial head fracture with traumatic arthritis had aggravated the Veteran's right wrist or right shoulder conditions.  Additionally, although the Veteran's original claim sought service connection on a secondary basis, during the March 2012 hearing the Veteran stated that the injuries "happened in the same accident" when he injured his right radial head.  The Veteran's service treatment records indicate that he was seen in service for complaints of "pain and minimal tenderness lateral epicondyle humerus" and "click produced by [illegible] movement at distal radioulnar joint" in February 1972.  There is evidence of a current disability as well.  However, the medical evidence of record is not sufficient to render a decision on the claim, and an opinion on direct service connection is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file for review by the examiner who performed the Veteran's May 2011 VA examination.  The physician must be provided with the claims file, including a copy of this remand.  Review of the claims file must be indicated in the report.  

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected right radial head fracture with traumatic arthritis aggravated the Veteran's current right wrist and/or right shoulder disability, with complete rationale for the opinion provided.

The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's right wrist disability and/or right shoulder disability had its onset in service or is otherwise etiologically related to service.  Specific consideration should be given to the Veteran's service treatment records documenting treatment for a "click produced by [illegible] movement at distal radioulnar joint" and "pain and minimal tenderness lateral epicondyle humerus" in February 1972.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner that conducted the May 2011 VA examination is no longer available, a new VA examination should be conducted.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

2.  Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



